Case 6:20-cv-00430-JDK-JDL Document 34 Filed 07/27/21 Page 1 of 3 PageID #: 217




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
DAVID ALLEN RUSSELL,                        §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-430-JDK-JDL
                                            §
RILEY KING, et al.,                         §
                                            §
      Defendants.                           §
                                            §

             ORDER ADOPTING REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
          Plaintiff David Allen Russell, a Texas Department of Criminal Justice inmate

 proceeding pro se, brings this civil rights lawsuit under 42 U.S.C. § 1983. The case

 was referred to United States Magistrate Judge John D. Love pursuant to 28 U.S.C.

 § 636.

          Before the Court are Defendant Riley King’s motion to dismiss (Docket No. 9)

 and Defendant Teresa Gikuhi’s motion to dismiss (Docket No. 13). On June 23, 2021,

 Judge Love issued a Report and Recommendation recommending that the Court

 grant in part and deny in part Defendants’ motions. Docket No. 29. Specifically, the

 Report recommended that Plaintiff’s official capacity claims against all Defendants

 be dismissed with prejudice for lack of subject matter jurisdiction and mootness. The

 Report further recommended that Plaintiff’s individual capacity claims against the

 Unknown Party be dismissed with prejudice. Finally, the Report recommended that

 Plaintiff’s individual capacity claims against King and Gikuhi for the alleged failure



                                            1
Case 6:20-cv-00430-JDK-JDL Document 34 Filed 07/27/21 Page 2 of 3 PageID #: 218




 to protect him from an assault should proceed. Plaintiff timely filed objections.

 Docket No. 31.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       Here, Plaintiff's objections attempt to respond to the Report, but most of

 his arguments are properly construed as objections to the Court’s earlier Order

 denying his motion to compel discovery (Docket No. 28). In that order, the Court

 rejected Plaintiff’s request for discovery concerning another prisoner.        In his

 objections, Plaintiff again requests information on the prisoner who assaulted

 him—including the inmate’s prison records, current location, and security status.

 Docket No. 31 at 4.

       In this case, Plaintiff has sued TDCJ employees alleging deliberate

 indifference. Thus, the issues here do not concern Plaintiff’s assailant; rather, this

 case concerns Defendants King and Gikuhi’s alleged failure to protect Plaintiff from

 said assailant. Accordingly, Plaintiff’s objections concerning discovery and requests

 for information on his assailant are without merit.

       Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of the

                                           2
Case 6:20-cv-00430-JDK-JDL Document 34 Filed 07/27/21 Page 3 of 3 PageID #: 219




 Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

 the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 29) as

 the opinion of the District Court.

       The Court hereby GRANTS Defendants’ motions to dismiss (Docket

 Nos. 9, 13) as to all official capacity claims against all Defendants, and those claims

 are DISMISSED with prejudice.

       The Court further GRANTS Defendants’ motions to dismiss with respect to

 the Unknown Party, and all claims against the Unknown Party are DISMISSED

 with prejudice.

       The Court DENIES Defendants’ motions to dismiss with respect to Plaintiff’s

 individual capacity claims against Defendants King and Gikuhi. Plaintiff’s claim

 that Defendants King and Gikuhi failed to protect him from an assault while housed

 at the Powledge Unit will proceed before the Court.

       Finally, the Court ORDERS Defendants King and Gikuhi to answer Plaintiff’s

 complaint within fourteen days after entry of this Order. Fed. R. Civ. P. 12(a)(4)(A).

 The deadlines set out in the Court’s scheduling order (Docket No. 5) shall go into

 effect upon the filing of the answer.

       So ORDERED and SIGNED this 27th day of July, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE




                                           3
